Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-18-00134-CV

                                IN INTEREST OF I.S.F.P., A CHILD

                     From the 451st Judicial District Court, Kendall County, Texas
                                       Trial Court No. 13-028
                              Honorable Bill R. Palmer, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Irene Rios, Justice

Delivered and Filed: October 17, 2018

DISMISSED

           On May 30, 2018, we dismissed this appeal for appellant’s failure to file a response

presenting a reasonable explanation for failing to file their notice of appeal in a timely manner.

Appellants filed a motion for rehearing requesting this appeal be reinstated on the docket of this

court, which we granted. On August 30, 2018, we reinstated the appeal and set the deadline for

appellants’ brief as October 1, 2018. Further, we advised appellants that failure to file appellants’

brief by October 1, 2018 would result in dismissal of this appeal.

           On October 1, 2018, appellants did not file their brief. Instead, appellants filed a motion

for extension of time requesting an additional forty-five to sixty days in which to file their brief.

Appellant’s motion is DENIED. This appeal is dismissed. See TEX. R. APP. P. 38.8.

                                                    PER CURIAM